Citation Nr: 0117722	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  96-41 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based in individual 
unemployability (TDIU).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the veteran's claim for TDIU.  The veteran 
perfected a timely appeal of this determination.

In November 1999, the Board remanded this matter to the RO 
for the purpose of obtaining the veteran's VA Vocational and 
Rehabilitation file.  A correspondence, dated in February 
2000, reflects that the file was destroyed.  Accordingly, the 
Board will use the best evidence available, such as earlier 
rating decisions and the statement of the case that cite or 
describe missing evidence.  Marciniak v. Brown, 10 Vet. 
App. 198 (1997).

Additionally, in the November 1999 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
chronic maxillary sinus condition with post nasal drip and 
impaired breathing.  However, in light of the fact that the 
Board denied that claim on the basis that it was not well-
grounded, the veteran is hereby advised that said claim may 
be readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).  Therefore, this matter is 
referred to the RO for appropriate action.

The Board notes that, in a letter dated in August 2000, the 
Disabled American Veterans withdrew as the veteran's 
representative and revoked its power of attorney.  


FINDINGS OF FACT

1.  Service connection is in effect for facial and 
tracheostomy scars, rated 30 percent disabling; fracture 
deformity of the right tibia, rated 20 percent disabling; 
post operative fracture deformity of the left tibia, rated 20 
percent disabling; stress fracture of the right os calcis, 
rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; loss of sense of smell, rated 10 percent 
disabling; temporomandibular joint (TMJ) syndrome, rated 10 
percent disabling; nasal fracture, rated 10 percent 
disabling; and for bilateral hearing loss, malaria, scars of 
the lower extremities, right infraorbital neuropathy, stress 
fracture of the left calcaneus, and headaches, each rated 
noncompensable (zero percent disabling).  A bilateral factor 
of 4.2 percent is also added for diagnostic codes 5262 and 
5273.  The combined disability evaluation for the veteran's 
service-connected disabilities is 80 percent.  

2.  The record reflects that the veteran has earned a general 
equivalency degree (GED), in addition to having education and 
training as an aircraft dispatcher, truck driver, store 
manager, and estimator.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), have been complied with the 
during the pendency of this appeal.  In this regard, by 
virtue of the rating decisions, statement of the case, 
supplemental statement of the case (SSOC), and the Board 
remand, the veteran (as well as his former representative) 
was given notice of the information and evidence necessary to 
substantiate his claim.  In VA letters, dated in September 
1995, May 2000, and January 2001, the veteran was 
specifically notified of the evidence that the VA would 
obtain, and the evidence that he was expected to provide in 
support of his claim.  Moreover, the RO has made reasonable 
efforts to obtain all relevant records.  Specifically, the 
information and evidence that have been associated with the 
claims file consist of the statements from the veteran's 
former employers, the veteran's service medical records, 
postservice medical records, including VA examination and 
outpatient treatment reports and assertions made by the 
veteran and his former representative in support of his 
claim.  The Board is unaware of any additional pertinent 
evidence, which is available in connection with this appeal.  
In this context, the Board, in its remand of November 1999, 
directed that the RO obtain and associate with the claims 
folder the veteran's Vocational Rehabilitation file.  
However, as previously noted, the information of record 
indicates that the veteran's Vocational Rehabilitation file 
was destroyed.  In a SSOC, dated in January 2001, the RO 
noted that it had received a report that the veteran's 
Vocational and Rehabilitation file had been destroyed, 
thereby documenting that such records no longer exist.  The 
SSOC was sent to the veteran's last known address and was not 
returned as undeliverable.  The Board therefore concludes, 
under the presumption of regularity of the official acts of 
public officers, that the veteran received adequate notice 
that the VA was unable to obtain that file with respect to 
his claim.  Marciniak, 10 Vet. App. at 200-201.  Thus, under 
the circumstances of this case, the VA has satisfied its 
duties to notify and assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  VCAA, § 3 (to be codified 
as amended at 5103, 5103A).

Factual Background

In a May 1972 rating action, the RO granted service 
connection for the following: fracture deformity of the right 
tibia and assigned a 20 percent disability evaluation; 
fracture deformity of the left tibia and assigned a 20 
percent disability evaluation; absence acquired right 
testicle due to gunshot wound and assigned a 10 percent 
evaluation; fracture of the nasal bones and assigned a 10 
percent disability evaluation; loss of sense of smell and 
assigned a 10 percent disability evaluation; facial scars and 
assigned a noncompensable evaluation; fracture of the 
mandible and assigned a noncompensable evaluation; fracture 
of the left little finger and assigned a noncompensable 
evaluation; and malaria and assigned a noncompensable 
evaluation.  The veteran's disability evaluations became 
effective in February 1972.  The veteran was also found to be 
entitled to special monthly compensation due loss of use of a 
creative organ from February 1972. 

In March 1994, the veteran was awarded Social Security 
Administration (SSA) disability benefits that based on a 
primary diagnosis of degenerative disc disease and 
degenerative arthritis of the lumbosacral spine, status post 
spinal fusion and secondary diagnosis of residual deformities 
of the bilateral tibial fractures.  It was noted that the 
veteran injured his legs in a motorcycle accident when he was 
22 years of age and that he sustained a back injury.  The 
veteran was found to be disabled beginning November 1, 1993, 
based on evidence that established that the veteran had 
severe limitations in his ability to move about or stay in 
one position for extended periods.  The evidence considered 
by SSA consisted of the veteran's service medical records 
which reflect that the veteran fractured his right and left 
tibia during service and that he received a medical 
discharge.  The SSA also reviewed a VA medical document dated 
in October 1993 that reflects that the veteran was seen and 
treated for bilateral hearing loss.

Also considered by SSA was a medical evaluation submitted in 
November 1993 by John P. Utz, M.D.  This report reflects that 
the veteran had an injury in service involving his right and 
left tibia.  It is also noted that the veteran injured his 
back in 1985 when he fell at work.  The doctor noted that the 
veteran could not stand or walk for long periods of time or 
sit without experiencing back pain, that he experiences pain 
on the outside of his right side of his right leg, that he 
experiences pain in the right leg and right ankle pain after 
sitting or standing for long periods of time.  It was noted 
that the veteran was last employed in June 1990, when he sold 
his business because of problems with standing and sitting.  
On physical examination, the veteran's gait was normal; he 
could walk on his toes and heels, and he could squat and 
rise.  The veteran could hop on his right and left foot.  
There was limitation of motion of the lower back and a non-
reciprocal relaxation of the low back muscles with rigidity 
and guarding of the muscles.  Sensory testing of the lower 
extremities revealed no abnormality.  Straight leg raising, 
sitting, and recumbent positions were normal.  Muscle testing 
of the proximal and distal muscles of the lower extremities 
revealed no weakness.  Babinski sign was not present, and 
peripheral pulses were intact over the lower extremities.  
There was a well-healed 10 centimeter (cm) scar over the left 
flank secondary to the bone donor site for the fractured 
nose.  There was some bowing of the tibia, but the ligaments 
were stable at the knees with no effusion.  There was normal 
motion at the right and left hips, knees, and ankles.  The 
diagnostic impression included status post surgery to the low 
back in 1985 and 1986 with insertion of Steffie plates, 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine, status post fracture of the nose with bone 
donor site to reconstruct nose from left plank, status post 
fracture of the right tibia with fracture deformity of the 
right leg, status post fracture of the left tibia with 
fracture deformity of the left leg, and status post fracture 
of the nasal bones with loss of sense of smell.

Dr. Utz further reported that the veteran could lift 20 
pounds one-third of an 8 hour workday, and 10-15 pounds one-
third to two-thirds of an 8-hour workday.  The veteran could 
not stand/or walk longer than 1 hour at a time and that he 
would require a rest break and that he should perform the 
foregoing longer than 4 hours per day.  The veteran should 
not sit longer than 45 minutes at one time and then he would 
require a change of position.  It was also noted that the 
veteran should not sit any longer than 3 to 4 hours per day.  
The doctor added that the veteran could occasionally balance 
and stoop and squat, that he should avoid any bending, 
crawling and climbing.  It was noted that the veteran was 
temporarily unable to use his left arm because of a fractured 
clavicle, but once the clavicle healed he would have 
unlimited ability to use his arms for overhead motions, 
reaching, feeling, seeing, hearing, and speaking.  The doctor 
observed that the veteran had trouble smelling.  Dr. Utz 
concluded that the veteran should avoid heights, moving 
machinery, temperature extremes, being around chemicals and 
dust and noise.  

At a VA general examination dated in March 1994, the veteran 
related that he has pain with sitting and that he must get up 
every 1/2 hour to 45 minutes before developing pain.  The 
veteran related that he could stand for approximately 10 to 
15 minutes before developing pain, that he experiences some 
low level of back discomfort.  It was noted that the veteran 
was a truck driver from the 1970s to the 1980s but he 
discontinued that line of employment because of his back 
pain.  If the veteran is required to drive long distances, he 
must take a break every 1 to 2 hours.  The veteran can drive 
a car, dress himself, and toilet himself.  He can walk up and 
down stairs.  The veteran does not take any medication for 
pain.  It was noted that the veteran did not have pain that 
radiates from his back to his lower extremities, and he does 
not have any parenthesis of the lower extremities.

The VA physical examination, which was conducted in March 
1997, revealed, in pertinent part, that the veteran had an 
antalgic gait, and that there was pathology involving the 
lower back.  Straight leg raising was negative on the right 
and positive on the left for back pain at 45 degrees.  An 
examination of the knees showed no ligament laxity, no 
tenderness to palpation.  There was crepitance on motion and 
hyperextension, bilaterally.  Extension of the right knee was 
to 190 degrees and 185 degrees on the left.  Forward flexion 
was to 130 degrees for both knees.  The right lower leg was 
bowed out more than the left.  The right ankle was more laxed 
than the left.  Plantar flexion of the right ankle was to 30 
degrees and dorsiflexion was to 5 degrees.  Plantar flexion 
of the left ankle was to 30 degrees and dorsiflexion was to 5 
degrees.  Inversion of the right ankle was to 35 degrees, and 
eversion was to 20 degrees.  Inversion of the left ankle was 
to 35 degrees, and eversion was 35 degrees.  According to the 
VA examiner, the veteran had old injuries to the lower 
extremities and to his back.  It was noted that the veteran 
now had significant back pain that has prevented the veteran 
from maintaining steady employment.  X-rays of the tibia 
dated in March 1994 revealed posttraumatic healed fractures 
of the tibia, bilaterally.  X-rays of the lumbar spine dated 
in March 1994 revealed Steffe plates and pedunculate screws.  

In January 1995, the veteran underwent a VA dermatologic 
examination.  On examination, there were scars over the 
periorbital region approximately 1 to 2 cms in length below 
the right eye, a skin graft over the periorbital area right 
and left, a 1 cm scar over the anterior lip section, a scar 
on the left hand and left pinkie, a scar over the left and 
right leg anterior shin bone.  The scars were sensitive to 
heat, cold, and light touch.  The veteran denied experiencing 
any numbness.  Tingling was noted.  The diagnostic impression 
was scars in the periorbital region, the forehead, and upper 
lip.  The veteran noted scars over the lower legs, 
bilaterally.  

In an August 1995 rating action the RO granted service 
connection for tracheotomy scar and bone graft donor site 
scar and combined the disability with the veteran's service-
connected facial scars.  Thus, the veteran's disability was 
recharacterized as facial and tracheotomy scars.  A 30 
percent disability evaluation was assigned effective in 
February 1972.  The RO also granted service connection for 
scars of the lower extremities and rated it together with the 
service-connected bone graft donor scar; the disability 
remained rated as noncompensably disabling.  Service 
connection was granted for right infraorbital neuropathy and 
a noncompensable evaluation was assigned, effective in 
February 1972.  The RO recharacterized the veteran's service-
connected fracture of the mandible as fracture of both 
maxilla with TMJ and missing teeth and increased the 
disability to 10 percent effective in February 1972.   

Employment information received dated in September 1995 
reflects that the veteran worked as a job estimator with a 
landscaping company from January to December 1989.  It was 
noted that the veteran lost 30 days due to disability.  The 
veteran's former employer indicated that the position was 
compatible with the veteran's disabilities.  The veteran 
discontinued employment because the business was sold.  

Employment information dated in October 1995 shows that the 
veteran was an independent contractor with Arizona Stagecoach 
Co, which was a transportation service.  The veteran sold the 
franchise due to disabilities.  It was noted that the veteran 
worked 56 hours per week and that he lost 30 to 60 days 
during the year due to disability.  The veteran was employed 
from February 1990 to February 1991.   

VA outpatient treatment records dated from 1995 to 1996 show 
treatment for a number of ailments.  He was seen for 
psychological disturbances, dental problems, bilateral 
sensorineural hearing loss, external nasal deformity due to 
trauma with deviation of nasal septum.  The veteran was also 
seen for a colonic polyp and a chronic cough.  
In April 1996, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability.  Service connection was also granted for 
tinnitus, and a 10 percent disability evaluation was 
assigned.  The disability evaluations became effective in 
November 1994, respectively.  

In September 1996, the veteran testified at a personal 
hearing before a rating officer.  At that hearing, the 
veteran testified that he was experiencing problems primarily 
with his legs and ankles.  The veteran indicated that it was 
difficult to wear shoes and described analogized to a 
toothache.  The veteran stated that the right leg was more 
painful.  The veteran reported numbness in the feet.  The 
veteran indicated that his knees popped and that the fracture 
area had gotten worse over the years.  The veteran testified 
that his second problem was with his face.  He stated that 
scars on his face have affected his ability to work with the 
public and he has breathing problems.  Additional complaints 
included headaches in the TMJ area, difficulty opening his 
mouth wide, and tinnitus.  The veteran stated that he injured 
his back after falling on ice.  The veteran stated that he 
had a GED and attended aircraft dispatcher school utilizing 
VA benefits.  He stated that the had been offered additional 
training by VA Vocational Rehabilitation, but that he had 
elected not to accept additional training due to the type of 
training offered.  

In December 1996, the veteran underwent VA examinations.  At 
a general examination, the veteran complained of bilateral 
ankle discomforts secondary to tibia fracture deformity.  The 
veteran also reported bilateral knee discomforts secondary to 
tibia fracture deformity.  He complained of intermittent knee 
pain after the surgery of the tibia in both legs.  It was 
noted that the veteran takes medication occasionally. There 
was no history of knee swelling or fever.  The veteran also 
complained of chronic maxillary sinus condition with 
postnasal drip of a ten year duration.  Additional complaints 
included headaches secondary to TMJ.  It was noted that the 
veteran was taking medication for the pain.  A physical 
examination revealed, in pertinent part, that the veteran's 
head, face and neck were normal, that his nasal mucosa was 
normal with absence of mucoid discharge, that sinuses 
revealed light tenderness in the maxillary sinuses on both 
sides, and that his genitourinary system was normal.  An 
examination of musculoskeletal system showed discomfort in 
both ankles on palpation; there was no evidence of deformity.  
The veteran's gait was normal.  The knees demonstrated slight 
discomfort on the medial surface, bilaterally.  Range of 
motion of both knees was normal; there was no evidence of 
deformity.  The diagnoses were history of bilateral tibia 
fracture causing bilateral ankle condition, history of tibia 
fracture on both sides causing bilateral knee condition, 
history of chronic maxillary sinus with post nasal drip, 
headaches secondary to TMJ, and post traumatic stress 
disorder.   

The report of a December 1996 VA orthopedic examination 
reveals that the reduction of the veteran's tibia had not 
changed since the procedures performed during service on 
those areas.  It was noted that the veteran has not required 
a skin or bone graft to his legs and that there were no 
infections.  The veteran complained of bilateral knee pain 
(greater on the right than left) and ankle pain which he felt 
was secondary to injuries sustained to his back.  It was 
noted that the ankle pain was lateral and insidious.  The 
veteran reported that he walked with a cane and that he could 
only walk two blocks.  The veteran described the pain as 
aching.  There was no report of swelling, locking, or 
instability of the knees.  It was noted that the veteran was 
receiving SSA for an on the job injury to his low back.

The results of the December 1996 VA orthopedic examination 
revealed, in pertinent part, that the veteran had a mild genu 
varum of the bilateral legs with no significant gross 
deformity in the tibias.  The veteran walked on his heels and 
toes. Tandem gait was intact without any antalgia.  As to the 
left knee, the veteran demonstrated 5 degrees of recurvatum 
and was able to flex approximately 2 inches from the heel to 
the buttocks.  Varus valgus and AP were stable.  There was 
negative Lachman's.  There was no effusion.  The examiner 
observed mild tenderness over the lateral patellar facet and 
mild tenderness over the medial joint line as well as the 
anterior medial joint line.  There was no tenderness 
laterally.  There was a negative pivot shift and negative 
McMurray's sign.  The right knee showed no effusion; the 
patella was fully mobile.  The examiner observed mild 
tenderness over the lateral facet and tenderness to palpation 
over the medial joint line.  The veteran demonstrated full 
range of motion from 5 degrees of the recurvatum to 2 inches 
from the heel to the buttocks.  Varus valgus and AP were 
stable.  There was negative Lachman's and McMurray's sign.  
The left tibia revealed a well-healed scar proximally over 
the tibial tubercle and an incision over the mid distal third 
of the tibia.  Palpation of the bone did not reveal any gross 
deformity.  At step-off, there was mild tenderness to 
palpation where the fracture site was located.  On the right, 
there was one small scar over the mid to distal third, 
approximately the size of a dime which was well healed.  
There was no step-off or gross deformities palpated through 
the tibia.  

Upon physical examination of the right ankle in December 
1996, the veteran demonstrated a full range of motion at the 
ankle and the subtalar joint.  Inversion of the right ankle 
was to 45 degrees and eversion to 5 degrees.  Dorsiflexion of 
the right ankle was to 30 degrees and plantar flexion was to 
45 degrees.  It was noted that X-rays associated with the 
examination revealed that there was mild arthrosis of the 
right ankle of the "tib-fib" showing old fractures that 
were well healed.  

The diagnostic assessment, in December 1996, was of bilateral 
knee pain most likely secondary to degenerative arthritis and 
a component of traumatic arthritis.  It was noted that the 
veteran had had a significant fracture to both legs which may 
have injured his knees and predisposed him to early 
degenerative arthritis.  The examiner noted that the nail was 
removed from the left knee without difficulty and that range 
of motion of both knees was full, without any abnormalities.  
The examiner stated that he did not feel that the veteran had 
any significant disabilities from his knees and that the 
knees appeared to be functioning well.  Right ankle pain and 
mild symptoms of degenerative arthritis were noted.  There 
was full range of motion.  The examiner commented that the 
right ankle appeared to be functioning very well and that 
there were no disabilities at the time of the examination.   

At VA audiologic evaluation, dated in April 1997, the veteran 
reported no significant changes in his hearing since 1995.  
It was noted that the veteran had been fitted for hearing 
aides.  The diagnosis with regard to the right ear was mild 
to severe sensorineural loss above 1000 Hz, other frequencies 
within normal limits, good speech discrimination.  As to the 
left ear, the diagnosis was mild to severe sensorineural loss 
above 2000 Hz, all other frequencies within normal limits, 
good speech discrimination.  It was noted that the veteran 
reported constant severe ringing tinnitus in the both ears 
for the past ten years.  

The report of an April 1997 VA neurologic examination reveals 
that the veteran appeared to have left esotropia that was 
felt to be secondary to scarring of the skin status post 
facial surgery.  The veteran's palate evaluated 
symmetrically, and the tongue was midline.  He had partial 
dentures.  A sensory examination of the face showed decrease 
to pinprick on the right perinasal area extending below the 
nose and above the lip on the right.  The sensation became 
normal as the examiner moved out laterally.  The examiner 
observed multiple scars over the veteran's face.  A motor 
examination showed normal tone and 5/5 strength in all four 
extremities.  No drift was appreciated.  Deep tendon reflexes 
were 2+ and symmetrical in all four extremities.  The toes 
were equivocal bilaterally.  Coordination showed rapid finger 
movement and good rapid alternating movement, bilaterally.  
There was good light touch, proprioception, vibratory 
sensation in the bilateral lower and upper extremities.  The 
veteran could not distinguish double simultaneous 
stimulation.  Romber was absent.  The veteran had a slightly 
bow-legged gait secondary to his fractures.  The veteran 
could not distinguish the taste of coffee creamer from salt, 
and he was not able to identify coffee grounds and an alcohol 
wipe on examination by smell.  The diagnostic impression was 
hyposmia, decreased sense of smell, mild hypesthesia in the 
right perinasal area and the area above the lips on the 
right.  The examiner noted that the veteran did not seem to 
have a significant disability from the aforenoted problems 
and that they had not seemed to have progressed since his 
accident in 1971.  It was noted that the veteran continues to 
have tinnitus and bilateral hearing loss.  

In May 1997, the veteran underwent a general VA examination.  
At that time, the veteran reported pain along his facial 
scars and his tracheostomy scar, problems ambulating and a 
constant dull ache with respect to the bilateral tibia 
disability, pain with chewing, daily constant pain with 
regard to the fracture of the left finger, constant dull pain 
long the area of his nose.  The veteran indicated that his 
disability had not impaired his ability to work, but that the 
disability has been severe and he is currently unable to 
work.  With respected to his service-connected right testicle 
disability, the veteran was not experiencing any pain.  He 
described a feeling of a bag of worms in the scrotum area.  
On physical examination, there were multiple well-healed 
scars that were difficult to distinguish from wrinkles on the 
veteran's face.  The scars were located at the bridge of his 
nose and extended bilaterally over his maxillary sinuses to 
his zygomatic arch.  There were bilateral scars along the 
tibia.  The left fifth digit was contracted at the proximal 
interphalangeal (PIP) joint; it was not painful.  The left 
fifth digit showed good range of motion.  The veteran 
indicated that the condition had been relieved several times 
in the past.  There was a well-healed scar along the left 
iliac crest that was nontender to palpation.  The veteran's 
right testicle was absent, and there was a well healed scar 
along the right aspect of the scrotum.  The veteran had poor 
dentition with multiple teeth missing.  The examiner observed 
deformities of the bilateral tibias; however, motor strength 
was 5/5; sensation was intact, and his toes were downgoing.  
His reflexes were 2+ and symmetrical throughout.  The 
diagnoses were multiple facial scars with a tracheostomy 
scar, bilateral tibial fracture with deformity, fracture of 
the nasal bone with reconstruction, fracture of the maxilla 
with loss of teeth and repair of the split soft palate, 
absence of the right testicle secondary to gunshot wound, 
fracture with deformity of the left little finger, multiple 
scars of the bilateral lower extremities and left iliac 
crest, malaria, and bilateral hearing loss.  The examiner 
commented that the veteran had been involved in a motorcycle 
accident and that the veteran's condition appeared to be very 
stable and manageable with over-the-counter pain medications.  

In June 1997, the veteran underwent a VA ear, nose, and 
throat examination.  The examiner noted that the findings 
were virtually unchanged.  Both tympanic membranes were 
scarred, but mobile.  A soft whisper could be heard fairly 
well on the right, but not on the left.  The Weber was 
midline; the Rhine was positive.  There was an old irregular 
horizontal oblique scar on the nasal dorsum.  The dorsum was 
severely saddled with loss of nasal tip support and 
considerable irregularity of the contour of the dorsum.  The 
nasal septum seemed to be post submucous resection, with a 
residual perforation.  There was significant hypertelorism, 
with medial canthal folds.  There were upper and lower dental 
prosthetic devices.  The examiner observed a bilateral 
diffuse paratoid hypertrophy.  There were bilateral eyebrow 
surgical scars and redness and edema in the larynx, 
especially in the arytenoid regions.  The nasopharynx was 
clear.  There was decreased pinprick sensation in the right-
infraorbital and upper lip regions.  The contour of the nose 
prevented glasses from staying place without special 
arrangement.  It was noted that audiometry revealed bilateral 
hearing loss, mainly in the high frequencies.  There was 
evidence of old facial trauma.  It was noted that a small 
mucocele in the right anterior ethmoid was shown.  The 
diagnoses included status post basal skull fracture, probably 
with longitudinal fractures of the petrous portions of the 
temporal bones, status post bone graft and repair of open 
comminuted fractures of the nose and midface, facial 
scarring, and external nasal deformities with nasal septal 
perforation, TMJ syndrome right infraorbital neuropathy, and 
bilateral constant tinnitus.  

In a February 1998 rating action, the RO granted service 
connection for stress fracture of the right OS calcis and for 
stress fracture of the left calcareous.  Noncompensable 
disability evaluations were assigned, respectively, that 
became effective in February 1972.  The RO also granted 
service connection for headaches and assigned a 10 percent 
disability evaluation, effective in September 1996.  The 
disability evaluation for loss of sense of taste was 
increased to 10 percent, effective in February 1997.  

At a June 1999 VA examination, the veteran complained of 
bilateral knee disability manifested by an inability to walk, 
climb stairs, and pain with climbing stairs and bending.  It 
was noted that the veteran walked with a cane.  The veteran 
also complained that his sinus drains constantly and that he 
has constant headaches.  A physical examination revealed, in 
pertinent part, that the veteran's teeth were in a good state 
of repair without obvious carries.  The respiratory system 
had normal anterior-posterior diameter with symmetric 
excursion, bilaterally.  The lungs were clear to auscultation 
and percussion with no rales or wheeze appreciated.  The 
knees showed no effusion by milking and ballottement 
techniques.  There was medial tenderness on the right and 
left.  The medial and lateral collaterals were without laxity 
to stress testing both straight and in mild flexion.  There 
was faint crepitus on the right with range of motion.  The 
left knee demonstrated a popping and grating sensation with 
range of motion.  Forward flexion of the right knee was from 
0 to 132 degrees, and extension was to 0 degrees.  Forward 
flexion of the left knee was from 0 to 128 degrees, and 
backward extension was to 0 degrees.  The quadricep muscles 
appeared to be symmetric, bilaterally.  It was noted that X-
rays of the knees dated in June 1999 revealed slight 
degenerative changes of the patella and that X-rays of the 
sinuses were normal.  The diagnosis was degenerative joint 
disease of the knees bilaterally and rhinitis, probable 
perennial.   

In a November 1999 decision, the Board granted an increased 
disability evaluation of 10 percent for stress fracture of 
the right OS calcis for the period from March 10, 1994.  

At an August 2000 VA examination, the veteran reported 
constant bilateral knee and shin pain which he described as 
an ache.  The veteran noted that knee heats occasionally, but 
there is no redness or swelling.  The pain is exacerbated by 
kneeling maneuvers, walking greater than 15 minutes, driving 
longer than 1/2 hour, going up and down stairs.  The veteran 
also complained of ankle swelling when driving.  The veteran 
indicated that he is no longer able to run or ride a bicycle.  
The veteran reported that he has not worked since 1991 when 
he was employed as a truck driver.  The veteran indicated 
that he has worked odd jobs over the years.  At to the stress 
fracture to the right os callus, the veteran indicated he 
experiences constant right ankle pain and swelling (without 
redness).  The ankle pain is exacerbated by walking greater 
than 15 minutes, driving more than 1/2 hour, or climbing or 
descending stairs.  The pain is relieved by sitting in a 
Jacuzzi, stopping his activity and elevating his foot.  As a 
result of the ankle pain, the veteran indicated that he can 
no longer push a lawn mower (he has to use a riding mower), 
and he cannot cut firewood.  

On physical examination, right knee circumference was 46 and 
46.6 cm on the left.  There was no evidence of heat, 
induration, or rugor.  There was no pain behavior with 
palpation of the medial or lateral ligament lines or with 
patellar pressure.  The examiner deeply palpated the tibia 
bilaterally, and there was no pain behavior.  When 
specifically asked, the veteran reported that the tibia 
regions were tender.  There was an incision along the left 
patella that was nontender, nonadherent, and non-nodular.  
There was no evidence of keloid, formation or depression.  It 
was slightly pale around the skin.  There was mild bilateral 
knee crepitus with passive range of motion.  McMurrays and 
anterior drawer signs were negative.  The examiner could not 
observe any asymmetry or gross deformity of the tibial 
structure.  

Ankle circumference was 25.5 cm on the right and 25.4 cm on 
the let.  There was no evidence of ankle heat, induration, 
rugor, laxity, or crepitus.  There were minimal calluses over 
the calcaneal regions, and these were symmetrical.  The feet 
were nontender to palpation over the Achilles tendon, 
calcaneal region, metatarsal, and metatarsal phalangeal (MTP) 
joints.  

Motor strength of the lower extremities was 5/5 bilaterally 
without pain behavior.  There were positive dorsalis pedis 
pulses.  Light touch was intact.  Proprioception was absent 
bilaterally.  Vibratory sense was present in the medial 
malleoli bilaterally and absent in the great toes, 
bilaterally.  Range of motion of the right knee was from 0 to 
138 degrees and from 0 to 127 on the left.  Dorsiflexion of 
the ankles was to 5 degrees, bilaterally.  Plantar flexion of 
the right ankle was to 18 degrees.  The veteran was able to 
accomplish a full squat and recovery with left knee popping.  
It was noted that the maneuver exhibited significantly more 
ankle range of motion than exhibited during formal range of 
motion testing.  There was no significant scoliosis or 
kyphosis.  The veteran ambulated with a homemade single-
spring cane in his left hand.  There was normal heel strike 
without limp or appearance of ankylosis.  It was noted that 
X-rays of the knees revealed unchanged, slight degenerative 
changes of the patella and that X-rays of the ankles were 
essentially negative.  A limited bone scan showed an abnormal 
uptake in the distal tibia bilaterally, likely reflecting 
previous fractures.  The diagnoses included history of 
bilateral tibial fractures without evidence of traumatic 
arthritis, history of stress fracture to the right os calcis 
without evidence of old fracture or degenerative arthritis on 
plain film now with right ankle strain, no evidence of 
chronic stress fractures of the tibia.  The examiner opined 
that the evidence (which included the veteran's medical 
records and C-file) did not suggest any significant physical 
limitation of the veteran's ability to perform work related 
functions.  

In August and November 2000, the veteran underwent VA 
audiologic examinations.  The Board notes that photographs of 
the veteran's face and various parts of the veteran's body 
were associated with the examination report.  The veteran 
complained of reduced hearing and tinnitus.  The veteran 
reported that he hears better in quiet environments, that he 
does not have any difficulty hearing over the telephone, and 
that understanding speech is difficult in certain situations.  
The veteran has difficulty hearing the telephone ring from 
another room.  It was noted that the veteran has been wearing 
hearing aids for 5 years.  The veteran also complained of 
tinnitus.  It was noted that the veteran's most current 
employer was Spector Freight where he was employed as a truck 
driver.  He was employed there for 10 years.  From 1972 to 
74, the veteran was employed by a wholesale company where the 
veteran was a salesman.  The diagnosis was severe sensori-
neural high frequency hearing loss, bilaterally.  It was 
noted that the veteran was wearing hearing aids.

At a June 2000 VA dental and oral examination, the veteran 
reported that he had no sense of smell or taste and that 
right side of his upper lip had paresthesia.  It was noted 
that the veteran was missing all of his upper teeth.  The 
veteran reported that he could not open his mouth comfortably 
to bite things such as a sandwich, that it was painful for 
him to hold his mouth open for long periods of time, and that 
the TMJ syndrome made a clicking sound.  The examiner 
observed that the veteran had an adequate maxillary ridge for 
supporting his full upper dentures and that the palate 
appeared to be well healed.  The bone supporting the lower 
teeth was adequate and was unrelated to the problems stemming 
from the motorcycle accident.  It was noted that X-rays 
studies associated with the examination revealed that the 
veteran had full upper denture and a lower removable partial 
denture.  There was no deflection of his mandible to the 
right upon opening.  The examiner noted a click in the left 
TMJ.  The veteran reported pain with the clicking.  The 
examiner observed that the veteran could open 38 millimeters 
from the maxillary edentulous ridge to the incisal edge of 
the lower teeth.  There was pain upon palpation of the left 
and right TMJ.  The lateral pterygoid muscles were tender to 
palpation, but not the temporalis or masseter muscles.  
Rotation, flexion, extension, and side-bending of his head 
were within normal limits.  The diagnosis was disc 
derangement (displacement) with reduction-symptomatic, 
maxilla fracture and split palate repair-satisfactorily 
healing,  

In a formal application for increase compensation based on 
unemployability dated and received in January 1994 and August 
1995 and December 2000, the veteran indicated that his 
service-connected disabilities including his legs, facial 
injuries, communication, headaches, knees, ankles, shoulders 
prevent him for securing or following substantially gainful 
occupation.  The veteran indicated that he last worked full 
time and became too disabled to work in 1991.  The veteran's 
last place of employment was Arizona Stagecoach where he was 
a driver.  The veteran was employed as a store manager, 
estimator, and driver in previous positions.  The veteran 
reported that he had 10 years of education and that he 
received a GED in 1971.  It was reported that the veteran 
received training through VA Vocational and Rehabilitation 
program as an aircraft dispatcher.  

In accordance with the Board's November 1999 remand, the RO 
requested from the appropriate the VA office the veteran's 
Vocational and Rehabilitation file.  The RO was informed by a 
report, received in December 2000, that this file has been 
destroyed.  Because the file no longer exist, the Board will 
utilize the evidence available for review.

The Unites States Court of Appeals for Veterans Claims (the 
Court), in Marciniak, supra, considered a situation similar 
to the one at issue.  In that case, the Board was forced to 
rely on the facts as recorded in prior Board decisions, as 
the initial claims folder was lost.  The Court held that, 
given the circumstances of that case, a presumption of 
regularity must be applied as to the prior actions, and as 
further action to obtain lost records would be futile, 
further development would not be required.  Id. at 200.

In view of the Court's rationale in Marciniak, and fact that 
it afforded prior VA actions the presumption of regularity, 
the Board must consider the previous rating decisions.  Id. 
at 200-201.  The April 1996 rating decision, as well as the 
May 1996 statement of the case, indicates that the 
information contained in the veteran's Vocational and 
Rehabilitation folder disclosed that the veteran was trained 
and became qualified as an aircraft dispatcher.  That he 
worked part-time while seeking employment; that he was unable 
to find employment in this field; and that he declined 
further vocational rehabilitation counseling.

Analysis

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following, in relevant part, will be considered one 
disability: disabilities of one or both upper extremities, or 
one or both lower extremities, including the bilateral 
factor, if applicable; disabilities resulting from common 
etiology or a single accident; or multiple injuries incurred 
in action.  The existence or degree of non-service connected 
disabilities will be disregarded where the above-stated 
percentages are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran is currently service-connected for facial and 
tracheostomy scars, rated as 30 percent disabling; fracture 
deformity of the right tibia, rated as 20 percent disabling; 
postoperative fracture deformity of the left tibia, rated as 
20 percent disabling; stress fracture of the right os calcis, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; loss of sense of smell, rated as 10 percent 
disabling; TMJ syndrome, rated as 10 percent disabling; nasal 
fracture, rated as 10 percent disabling; acquired absent 
right testicle secondary to gunshot wound, rated as 10 
percent disabling; and for bilateral hearing loss, malaria, 
scars of the lower extremities, right infraorbital 
neuropathy, stress fracture of the left calcaneus, and 
headaches, each rated noncompensable.  A bilateral factor of 
4.2 percent is also added for diagnostic codes 5262 and 5273.  
The combined service-connected disability evaluation is 80 
percent.  38 C.F.R. § 4.25 (2000).

Because his service-connected disabilities of both lower 
extremities, each rated at 20 percent disabling, including 
the applicable bilateral factor, are considered one 
disability ratable at 40 percent or more, with sufficient 
additional disability to bring the combined rating to 70 
percent or more; and because the veteran's disabilities 
resulting from multiple injuries incurred in action, as 
listed above, are considered one disability ratable at 60 
percent or more, he meets the percentage requirements of 
38 C.F.R. § 4.16(a), for consideration for a total 
unemployability rating on a schedular basis, and the 
determinative issue becomes whether he is unemployable due to 
his service-connected disabilities.  

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The veteran reported in his claims for TDIU that his service-
connected disabilities including his bilateral leg 
disability, facial injuries, ankles, knees, headaches, and 
communication prevent him for securing or substantially 
following gainful employment.  The veteran indicated that he 
has a GED; that he last worked full time in 1991; and that he 
became too disabled to work at that time.  He indicated that 
he owned a transportation franchise where he performed as the 
driver.  The veteran indicated that he sold the business due 
to disabilities.  In addition, the veteran has testified that 
the scars on his face prevent him from working with the 
public and have caused him to develop problems breathing.  

In considering the veteran's contentions, along with the 
other evidence of record, the Board determines that the 
evidence does not support a finding that the veteran is 
unemployable due solely to his service-connected 
disabilities.  While the Board recognizes that the veteran 
has been awarded SSA disability benefits partially due to his 
service-connected right and left tibia disabilities, the 
primary basis for the SSA disability benefit is the veteran's 
nonservice-connected back disorder.  The SSA relied on 
medical evidence, dated in November 1993, that showed that 
the veteran's nonservice-connected back disorder produced 
functional impairment that severely limited his ability to 
move about or stay in one position for extended periods of 
time.  Indeed, the veteran admits that he stopped working due 
to his post-service back injury.  Moreover, subsequent VA 
medical opinions, dated between March 1994 to August 2000, 
establish that the veteran's service-connected disabilities 
do not prevent him from securing or following substantially 
gainful employment.  For instance, in March 1994, a VA 
examiner found that the pain associated with the veteran's 
nonservice-connected back disorder prevented the veteran from 
obtaining employment.  In December 1996, the VA examiner 
after examining the veteran's service-connected right and 
left tibia disabilities found that there was no significant 
disability.  Likewise, the VA examiner in April 1997 found, 
after conducting a neurological evaluation of the veteran's 
lower extremities, service-connected facial disabilities, and 
service-connected sensory disabilities, that there was no 
significant disability and that his disabilities did not 
progress since 1971.  The examiner in May 1997, after 
examining the veteran's service-connected facial scars, 
concluded that the veteran's condition was stable.  
Furthermore, the examiner in August 2000, after examining the 
veteran's service-connected right and left lower extremity 
disabilities, determined that there was no significant 
physical disability that limited the veteran's ability to 
perform work related functions.  

Consistently, the information of record reflects that the 
veteran's employment as a job estimator terminated in 
December 1989, because the employer sold the business.  
Similarly, another employer indicates that the veteran 
employment as an independent contractor, in transportation 
service, terminated in February 1991 because the franchise 
was sold due to disabilities.  While the veteran has stated, 
during the course of this appeal, that he was self-employed 
as a truck driver, and that he sold his business because he 
could not stand for long periods of time, the information 
provided by the employer in October 1995, does not disclose 
that the veteran was the owner of the referenced franchise, 
or that such franchise was sold as a consequence of the 
veteran's disabilities.  Instead, both employers indicated 
that concessions were made for the veteran's disabilities, in 
that the veteran was accorded considerable flexibility with 
his work schedule, and that their employer-employee 
relationship ended when the businesses were sold.

Moreover, despite some limitations imposed by the veteran's 
service-connected disabilities, the veteran is fully capable 
of performing the physical and mental acts required for 
gainful employment, including his past job as a truck driver 
and as an owner operator.  His completed GED, and a pursuit 
of additional VA vocational rehabilitation training, which 
the veteran declined (even though he was apparently 
determined to be feasible for such job training), could be 
used in a number of sedentary positions.  There is no 
probative evidence showing that the veteran is unable to work 
now, due to his service-connected disabilities, to include 
his right and left tibia disabilities.  The evidence shows 
that he has a severe nonservice-connected back disability, 
which has a significant impact on his ability to work.  There 
is no evidence showing that the veteran's service-connected 
disabilities, particularly the right and left tibia 
disabilities, would prevent him from performing his past 
employment position or any other sedentary position.  Under 
the circumstances of this particular case, there is nothing 
in the record, which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.  Van Hoose, supra.

Accordingly, the Board determines that the weight of the 
evidence establishes that the veteran's service-connected 
disabilities alone do not prevent him from securing or 
following a substantially gainful occupation, and he does not 
meet the criteria for a TDIU rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  VCAA, § 3 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

